NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/21/2021 has been entered. Claim 1 has been cancelled.  Claims 2-20 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 04/30/2021.

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a valve for a fuel delivery system, wherein the shuttle comprises the partition and a side wall having an open end so as to define an internal volume within the shuttle, wherein the internal volume defines a predetermined metered volume of fuel and the piston extends into the internal volume of the shuttle to expel the fluid therein when the shuttle is in the second position.
Regarding independent claim 15, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a valve for a fuel delivery system, wherein the valve housing and shuttle comprise a first valve housing and a first shuttle, the valve comprising a further valve housing and a further shuttle sharing a common piston with the first valve housing 
Claims 2-12, 14, 16-20 are allowable for the same reasons as claims 13 & 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALAIN CHAU/Primary Examiner, Art Unit 3741